Appellant was convicted of theft of property over the value of fifty dollars, and sentenced to confinement in the State Penitentiary for a term of four years.
We find in the transcript and supplemental transcript certain bills of exception which do not show to have been filed in the court below. We also find no order of the court granting any extension of the time allowed by statute for the filing thereof. The term of court not extending beyond eight weeks, the bills of exception were not signed and approved by the trial *Page 573 
judge until fifty-six days after the adjournment of the court, and therefore are not entitled to be considered by this Court. However, there is one bill of exceptions to the remarks of the prosecuting attorney which seems to be properly and seasonably filed, but contains three separate and distinct transactions, or sets of remarks, and is multifarious. Should same be considered, it is incomplete and impresses us as being merely the notes taken down by the appellant's attorney as to the objectionable remarks with an annotation thereon by the trial judge that an exception thereto had been taken. From what appears in this bill we can see no error reflected.
The indictment appears to be in regular and proper form to charge the offense complained of, and the facts are sufficient upon which to predicate the jury's verdict.
The judgment herein recites that appellant shall be confined to the State Penitentiary for a term of four years; it is hereby reformed to read not less than two nor more than four years in conformity with the Indeterminate Sentence Law, and as thus reformed, the judgment will be affirmed.